Citation Nr: 1400807	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to October 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran submitted a timely appeal.  

The Board notes that the psychiatric claim on appeal was previously developed as a claim for PTSD.  The Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim has been recharacterized to include any psychiatric disorder.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded the case for further development.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claim (as reflected in an October 2012 supplemental statement of the case (SSOC)) and returned the case to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment records that are relevant to the issues on appeal, which were of record and considered by the RO in the October 2012 SSOC.


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder did not manifest in service but rather manifested years after service, and the Veteran's current psychiatric disability is not causally or etiologically related to her military service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in active service, and psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO provided the Veteran with notification letters in December 2006 and April 2007, prior to the initial decision on the claim in December 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  

In September 2011, the Board remanded the case for additional development, to include obtaining the Veteran's original service personnel records, or, more legible copies of the microfiche records associated with the claims file; obtaining any outstanding records of in-service psychiatric treatment or inpatient treatment; printing the Veteran's Social Security Administration (SSA) records; obtaining private treatment records, pertaining to the Veteran's pregnancy termination during service; obtaining any police reports or investigation documents pertaining to the Veteran's reported rape; obtaining VA treatment notes; requesting the Veteran to submit releases for any private records not already obtained; and obtaining a VA opinion.  

In September 2011, the AMC submitted a Personnel Information Exchange System (PIES) request for the Veteran's original service personnel records, or, more legible copies of the microfiche records associated with the claims file.  In October 2011, copies of the records were reprinted.  The response indicated that they were the best obtainable quality that could be obtained.  In February 2012, it was discovered that the reprinted microfiche records were printed backwards and they were reprinted.  The records have been associated with the claims file.

Likewise, copies of the Veteran's SSA records have been printed and associated with the claims file.

The AMC also sought to obtain outstanding records of in-service psychiatric treatment or inpatient treatment; private treatment records, pertaining to the Veteran's pregnancy termination during service; and any police reports or investigation documents pertaining to the Veteran's reported rape.  In an October 2011 statement, the AMC requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the clinic that performed the August 1990 abortion procedure, and any other private physician who treated her for her psychiatric disorder.  She was also asked to identify any private or VA mental health providers that treated her since she separated from service, and to submit the necessary authorization forms so the AMC could obtain the records.  The AMC also asked the Veteran to identify any military or civilian authorities that she reported the in-service rape, so it could obtain any police reports or investigative reports pertaining to the claimed MST.  In November 2011, the Veteran submitted a VA Form 21-4142, on which she stated, "Physicians and hospital information has previously been submitted."  

In addition, in October 2011, the AMC sought to obtain any outstanding service treatment notes from VA's Records Management Center (RMC) and from the Portsmouth Naval Hospital.  In October 2011 email correspondence, the RMC notified the AMC that there were no records pertaining to the Veteran at the RMC.  Similarly, in October 2011 correspondence, Portsmouth Naval Hospital indicated that there was no record of registration for the Veteran and, further, inpatient care ceased in 1974.  

In July 2012, the AMC submitted a request to the Naval Criminal Investigative Service (NCIS) to obtain copies of any investigative reports related to the Veteran's claimed MST while she was assigned to the Armed Forces Examining and Entrance Station (AFEES) in Orlando, Florida, in May 1980.  In August 2012, NCIS responded to the request and stated that there were no specific investigations referencing the Veteran as a victim, either as the subject or as a cross reference.

In September 2012, the AMC issued a formal finding of a lack of information required to corroborate the claimed MST stressor.  The AMC noted that all procedures to obtain the information from the Veteran had been properly followed; evidence of written efforts to obtain the information was in the claims file, to include a request to, and a negative response from, NCIS; and any further attempts to obtain the information would be futile.  In addition, the AMC referenced the May 2012 VA examiner's findings that it was medically impossible that the claimed MST resulted in a pregnancy due to the gestational age of the fetus that was aborted in August 1990.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in November 2007 and May 2012.

In the September 2011 remand directives, the Board directed the examiner to review the relevant evidence in the claims file, to specifically include the Veteran's service personnel records, November 2007 VA examination report, and SSA disability records, and provide an opinion as to whether any current PTSD was more likely, less likely, or at least as likely as not due to service, to include her alleged MST in service during basic training.  The examiner was directed that, if there was a medical basis to support or doubt the history provided by the Veteran (including the history of MST during service), he or she must state so, with a fully reasoned explanation for his or her findings.  Additionally, the examiner was directed to discuss the evidence of record that indicates that the Veteran's PTSD may be due to prior abuse during childhood, and clarify the November 2007 opinion concerning whether the August 1990 termination of pregnancy was due to a consensual relationship rather than an alleged rape in service.  Finally, the examiner was also requested to indicate whether the Veteran had any acquired psychiatric disorder, to include PTSD or major depression, that was caused or chronically worsened by active service, or began during active service.

The Board finds that the medical opinions obtained in May 2012 are adequate, as they are predicated on a full reading of the available service treatment and personnel records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated.  Additionally, the VA examiner was fully responsive to the September 2011 remand directives and provided the requested opinions in her examination report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOCs which informed them of the laws and regulations relevant to the Veteran's claim.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition to the requirements for establishing service connection on a direct basis, service connection for certain diseases, such as psychoses, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

As will be discussed further below, in this case, the preponderance of the evidence shows that the Veteran's current psychiatric disability did not manifest until years after service, and there is no showing of a chronic psychosis during service or within one year after discharge from service.  Thus, the provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not afford a basis for a presumption of service connection for psychosis in this matter.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).     

The Court has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f). 

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above.  See Patton, 12 Vet. App. at 280. 

Prior to the receipt of the Veteran's claim submitted in October 2006, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above.  See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f).  The effective date of the amendment was March 7, 2002, which is the date of its first issuance as a final rule. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Factual Background

The Veteran has contended that her current psychiatric disorder was caused by MST that occurred during basic training.

In an April 1990 enlistment examination report, the examining medical officer noted that the Veteran was qualified for service in the Navy.  Laboratory findings included a urinalysis that was negative for human chorionic gonadotropin (HCG).  In an associated report of medical history, dated on April 30, 1990, the Veteran indicated that she had no changes in her menstrual pattern and that her last menstrual period began on April 22, 1990.

The Veteran's DD-214 indicates that she entered active duty on May 7, 1990.

In a July 13, 1990, service treatment note, the Veteran complained that she had vomited twice that morning, she had diarrhea twice per hour since 0100 hours, and she had a backache.  A urinalysis was positive for HCG.  The diagnosis was pregnancy and the Veteran was referred to the Obstetrics-Gynecology clinic.  

In a July 13, 1990, gynecology sick call note, the Veteran was evaluated following a finding of positive HCG levels.  The Veteran indicated that her last normal menstrual period (LNMP) was on May 7, 1990, and she had unprotected intercourse since then.  The examiner noted that the Veteran's blood HCG levels had doubled, and the estimated gestation was nine to ten weeks.  The examiner diagnosed cystitis and probable intrauterine pregnancy (IUP).

In a July 17, 1990, service treatment note, the examiner noted that the Veteran reported to sick call and complained of a four day history of flu-like symptoms.  Laboratory testing included a urinalysis that indicated a positive HCG level of 58,646 mIU/ml.  The examiner diagnosed the Veteran with an IUP.  He transferred the Veteran for separation.  

An August 8, 1990 private laboratory report indicated that the laboratory received the products of conception of a second trimester abortion performed on August 4, 1990, including the placenta, deciduas, umbilical cord, and traumatized fetal parts.  

In an August 15, 1990, service treatment note, the examiner noted that the Veteran was transferred for separation due to an IUP.  He indicated that the Veteran was permitted to go on emergency leave for two weeks, and she reported that she had an abortion while she was home.  

In an August 28, 1990, service treatment note, the Veteran reported that she needed to be cleared to return to duty following an abortion on August 4, 1990.  She denied any problems, and the examiner determined that she was qualified for full duty.  

In a September 4, 1990, service treatment note, the examiner noted that the Veteran was cleared for full duty and transfer.  

In a May 1994 voluntary statement addressed to the USS Acadia master-at-arms, a quarterdeck watch stander stated that he received a phone call from a woman who reported that the Veteran was out with her husband smoking crack cocaine.  

A May 1994 unclassified message included a report that a urine sample obtained from the Veteran tested positive for cocaine.  

In an undated statement to the commanding officer of the Naval Station in Norfolk, Virginia, the Veteran reported that she was involved with a man that was "over possessive, over bearing and extremely jealous."  She indicated that when she returned from deployment, she did not tell the man that she was leaving for California, but he found out and became extremely violent towards her.  She stated that her husband contacted her command and she was subsequently ordered to submit to a urinalysis.  She related that she was not a drug user or abuser and she would never have done anything to jeopardize her naval career.  

In a September 1994 separation examination report, the examining medical officer noted a normal psychiatric examination.  The examiner determined that the Veteran was qualified for separation.  In an associated report of medical history, the Veteran denied a having, or having a history of, depression or excessive worry and nervous trouble of any sort.  

Thereafter, in October 1994, the Veteran was administratively discharged for misconduct due to drug abuse.  

In a November 1999 private treatment note, the Veteran reported that she previously completed a detoxification program for drug and alcohol abuse.  She indicated that she had not used alcohol or drugs since October 1998.  

In November 2001, the Veteran was prescribed Zoloft by the private family practice practitioner for depression.

In February 2004, the Veteran reported to a private emergency room and complained of depressive symptoms.  She indicated that she wanted to enter a detoxification program for alcohol and cocaine abuse.  

A July 2006 VA treatment note indicated a positive mood disorder screening and a negative PTSD screening.

In another July 2006 VA treatment note, a physician noted that the Veteran began therapy following a positive depression screening.  The Veteran reported that she experienced MST during service and a VA MST consultation with a psychologist was ordered.  

In a July 2006 VA women's health services note, the Veteran reported that she had a history of MST.  She indicated that she was raped while in boot camp.  She stated that she never received any therapy for this issue, and she never talked about it with anyone because she "just hoped it would go away."

During a July 2006 VA psychology consultation, the Veteran reported a history of MST and childhood sexual trauma.  She described "going downhill" over the past two to three years due to depression and difficulty coping.  She indicated that she had "bad experiences[,] including rape" in service.  She stated that, after she separated from service, she was unemployed for two years and she developed a substance abuse disorder.  She reported that she was sober for several years and she was employed as a housekeeping aide at a hospital.  

In a September 2006 VA psychiatric treatment note, the Veteran related a history of depression, alcohol abuse, cocaine abuse, MST, and childhood sexual trauma.  She reported that she was treated at a private hospital for cocaine and alcohol abuse, and she denied current cocaine abuse.  She indicated that she intermittently used alcohol, but she denied current alcohol abuse.  She stated that she recently lost her job as a housekeeping aide because she had become withdrawn and was unable to tolerate leaving her home.  She reported a periodic, progressive pattern of worsening episodes of depression and anxiety that had increased in recent years.  She related that she was raped at the age of five by a cousin, and she remembered being taken to the hospital and having something inserted into her vagina.  She stated that she had to repeat kindergarten.  She also indicated that she was fondled by her mother's boyfriend at age ten, and she became pregnant at age fifteen.  She reported that she was raped in the military at age 35.  She stated that she had no relationships for the past eight years.  She reported that she used cocaine and alcohol in the years after she was raped.  

In October 2006, the Veteran submitted her claim of entitlement to service connection for PTSD.  In her claim, she stated, "I was raped and consequently given a choice to have medical leave to receive an abortion.  I did receive the abortion [and] returned to active duty[.]  [I] never receiv[ed] any counseling service which I feel would have been conducive for healthy well being."

In a November 2006 SSA disability examination report, the Veteran reported that she was unable to work because she had depression and anxiety.  She indicated that her problems began in 2000.  She stated that there was "nothing remarkable or unusual going on" in her life.  The examiner noted that the Veteran "very reluctantly" told him that she was raped when she was five and ten years old.  There is no indication that she mentioned her claimed MST to the disability examiner.  The diagnoses were bipolar disorder; panic disorder with agoraphobia; depression, not otherwise specified; PTSD; and crack and cocaine dependence, reported to be in remission.

During a December 2006 VA MST initial evaluation, the Veteran reported that she was sexually abused as a child by a cousin and one of her mother's boyfriends.  She indicated that she first experimented with alcohol at approximately age thirteen to fourteen.  She denied any use of illicit street drugs at that time.  She reported that she enlisted in the Navy at age 35 and she reported to basic training in Orlando, Florida.  She stated that she was raped during basic training and she became pregnant from the assault.  She related that she learned that she was pregnant during routine medical care in service.  She indicated that she took leave to terminate the pregnancy, and then she returned and completed basic training.  She reported that she performed "okay" during A-School, in San Diego, California, following basic training.  She stated that her alcohol use increased and she consumed alcohol every time her ship pulled into port.  She also indicated that she began trying other illicit drugs in service.  She noted that she was disciplined on occasion for having a confrontation with another sailor and for smoking crack.  

During the December 2006 VA MST initial evaluation, the Veteran reported that she first sought treatment for depression from a private provider in approximately 2002.  She indicated that the private physician prescribed Zoloft, which she took for approximately two years, but she indicated that the medication did not significantly alleviate her mood symptoms.  She reported that she first sought VA treatment in August 2006.  She indicated that she had "racing thoughts" and occasional bouts of energy.  The examiner stated, "It is unclear if this represents a hypomanic episode, or if this is simply a remission of depressive symptomatology."  The Veteran reported some symptoms consistent with PTSD, including occasional nightmares of the reported MST; re-experiencing certain odors that reminded her of the sexual assault that she experienced during childhood; avoiding males, in general, and in relationships; and actively avoiding gynecological appointments and other possible invasive medical procedures.  The examiner diagnosed the Veteran with moderate, recurrent major depressive disorder; and PTSD, secondary to childhood and adult abuse.  She noted that further evaluation was required to rule out type II bipolar disorder.

In a December 2006 SSA disability examination report, a psychologist noted that the Veteran alleged disability due to depression and anxiety.  He noted that the medical evidence established medically determinable impairments of bipolar disorder; panic disorder with agoraphobia; depression, not otherwise specified; PTSD; and polysubstance dependence, in remission.  The December 2006 SSA disability determination listed the Veteran's primary diagnoses were mood disorders and the secondary diagnoses were anxiety related disorders.

In a January 2007 statement included on a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma), the Veteran reported that she experienced bouts of depression and anxiety after her claimed MST.  She reported that the incident occurred in Orlando, Florida, but she did not remember the date the incident occurred.  In Section 4 of the form, where the Veteran was requested to identify any other sources that may provide information concerning the incident, including reports to military or civilian authorities or treatment from a rape crisis center, counseling facility, or health clinic, etc., she stated that she "kept silent" because she was "afraid to say anything" about the incident.  She did not list any other sources of information about the incident in that section.

In a January 2007 statement, the Veteran reported that she was physically abused while she was standing watch.  She related that she became frightened and "relived being raped at the age of [five]."  She stated that she became pregnant after the MST incident, she had an abortion, and then returned to complete basic training.  She reported that she was diagnosed with depression in 2000 by her private family practice physician.  

During a July 2007 VA psychology note, the Veteran indicated that she first sought psychiatric treatment from a private provider in 2002, and she transferred her care to VA in 2006.  She reported that she started using crack cocaine in 1992, and she currently used two to three times per week.  She also drank alcohol when she used cocaine.  She noted that she completed a detoxification program in 1998 and she was able to remain drug and alcohol free from 1998 to 2002.  She indicated that she completed a second detoxification program at a private hospital in 2003.  She reported that she relapsed in September 2006.  She related that she developed a problem with drugs and alcohol in service.  She reported that she was honorably discharged after she tested positive for cocaine when she wanted to reenlist.

During the July 2007 psychology consultation, the Veteran reported that she was emotionally abused by her father as a child and her teenage cousin sexually abused her over a period of one year when she was five years-old.  She stated that she was hospitalized for treatment and she developed gonorrhea at that time.  She indicated that her mother's boyfriend sexually abused her over a period of two years when she was approximately eleven or twelve years old.  She indicated that she told her brother about the molestation, who told her mother, and her mother ended her relationship with the boyfriend.  The psychologist diagnosed the Veteran with recurrent major depression, PTSD, and cocaine dependence.  

During a July 2007 VA psychiatric evaluation, the Veteran reported that she had depression and PTSD as a result of MST.  She provided a history of depressive episodes "dating back to 1994 or even prior to that."  The psychiatrist noted that the Veteran reported that the SSA diagnosed her with bipolar disorder, but he indicated that she was "unable to validate any significant [symptoms]."  He diagnosed severe recurrent major depressive disorder, alcohol and cocaine abuse, PTSD with MST, and an anxiety disorder.  He noted that the Veteran's reported history of bipolar disorder needed to be explored independent of her substance abuse.  

In an October 2007 statement, the Veteran reported that being raped, the resultant pregnancy, and lack of counseling after the incident in service caused her PTSD.  She stated that she did not remember the date that the incident occurred, but she remembered that it occurred during basic training in San Diego, California.  She stated that she returned home to Pittsburgh, Pennsylvania, to have her pregnancy terminated and then she "returned back to San Diego" to start basic training again.  After the MST, she reported that her performance evaluations changed, she took over-the-counter sleep aids, and she began to drink excessively.  She indicated that she later began using crack cocaine.  She reported that she experienced depression, panic attacks, or anxiety, but she "didn't realize it."  

During a November 2007 VA PTSD examination, the examiner noted that the Veteran reported that she was raped by a teenage cousin for approximately one year when she was five years-old.  She indicated that she contracted gonorrhea from her cousin.  She also stated that she never told anyone about it.  She related that she was repeatedly fondled by her mother's boyfriend for approximately two years when she was between the ages of eleven and twelve years-old.  She stated that she never told anyone about this instance of molestation either.  

Pertaining to the claimed MST, during the November 2007 VA PTSD examination, the Veteran reported that she was raped while on guard duty during basic training in Orlando, Florida.  The examiner noted that when he initially questioned the Veteran, she was unable to provide any details of the MST.  Specifically, he noted that she was unable to say when exactly the MST happened, how long she had been in the military when it occurred, or anything about the person who assaulted her.  She reported that she took her clothes off by herself.  The examiner noted that she did not indicate that the assailant threatened her in any way or "physically manhandled her."  He indicated that "[h]er story is[,] at the very least[,] unclear, unusual[,] and very nonspecific."  She related that she never saw the man who assaulted her and she was unable to identify him.  She claimed that she never told anyone about the incident.  When the examiner asked her why she did not run away in view of the fact that [the assailant] was not forcing himself on her, she indicated that she thought that it was another situation that she was unable to avoid, like when she was raped as a child.  He stated, "Her report concerning the incident of rape is unclear, nonspecific and, frankly, did not impress this examiner as internally consistent [or] logical."

During the VA examination, the Veteran reported that she became ill several months after the MST.  Initially, she stated that she learned that she was pregnant when an officer told her that she was pregnant.  She was unable to explain how or why the officer would know that she was pregnant.  The examiner noted that, after he pointed out the discrepancy, the Veteran told him that she was not feeling well and reported to sick call where a urinalysis was obtained.  She reported that she was initially threatened with discharge, but then she was offered the option of returning home for an abortion and starting basic training again after the procedure.  She indicated that she had an abortion in August 1990.  The examiner noted that the fetus was reportedly fifteen to sixteen weeks old, "suggesting that she could have even been pregnant before she entered the military or after she was in the military."  He also opined, "Certainly[,] the fact that she was pregnant and required an abortion does not[,] in and of itself[,] indicate that she was raped."

In his VA examination report, the examiner stated: 

When this examiner began asking questions about her experiences in the military, [the Veteran] became withdrawn, emotionally flattened, contradictory in some of her conversation, vague[,] and nonspecific.  It seemed that the more questions she was asked, the more information she would develop and offer as a reasonable explanation for some of the contradictions that she presented.  This examiner had the distinct impression that there is a great deal about this alleged incident that is unclear or incorrect.  She did not tell a story that was internally consistent or logical, even if she were to claim that she did not remember some of the details.

With respect to her symptoms, the Veteran reported that she had no sexual relationships of any kind since the alleged rape in 1990 and she had no relationships with a man since that time.  She also reported that she had no gynecological examinations since that time.  She indicated that she had nightmares about all of her alleged incidents of rape and abuse.  She stated that she thought about the alleged rape frequently and it was distressing for her to think about "all of it."  The examiner noted that it was "very clear" that she was making reference to all of the reported instances of sexual abuse as a child and an adult.  

On mental status examination, the VA examiner noted that the Veteran appeared to be "significantly depressed."  He noted that she cried softly as she talked about her experiences of abuse as a child, the fact that she failed in the military, and that she was unable to hold onto a job for very long after she was discharged.  She also cried as she talked about her drug and alcohol experience, the fact that she had little or no life, and that she spent most her time alone in her room.  He stated, "There is no question that she has problems with drugs and alcohol that may well be related to an alleged incident in the military, but that are clearly also related to her biogenetic inheritance and to many other alleged abusive situations that she has experienced in her life."

The VA examiner diagnosed the Veteran with PTSD "that is at least related to her alleged childhood sexual experiences" and "possibly due to an adult rape," and moderately severe, recurrent major depressive disorder, secondary to her PTSD and "to the negative aspects in her life at present which have largely resulted from a combination of apparent PTSD and her [p]olysubstance [a]ddiction."  He also provided the following:

[The Veteran] does appear to have symptoms of PTSD, but this examiner cannot, without pure speculation, render an opinion as to whether or not the PTSD in question was a function of her alleged childhood sexual molestation and rape[,] or a function of an alleged sexual assault while she was on active duty in the military.

This examiner has great doubt about the veracity and specifics of the alleged sexual assault in the military.  It is as least as likely that she was pregnant via a consensual relationship and needed to explain this.

This having been said, this examiner cannot say for certain that she was not raped while she was on active duty with the U.S. military, but can only say that there is no concrete or verifiable evidence that this occurred.

She continues to use drugs and alcohol episodically and certainly has a problem with depression, both of which surfaced while she was on active duty, suggesting the possibility a service-connected aspect to her depression, the issue of PTSD aside.

In November 2007, the Veteran was admitted for treatment of depression.  She related that she had been pursuing benefits for a rape in service, and she felt that she had been treated as if what happened to her was her fault.  

In a November 2007 VA psychiatry note, the Veteran reported that she began taking psychiatric medication after she was sexually assaulted in service.  

In a December 2007 VA interdisciplinary treatment plan note, the author noted that the Veteran was admitted with a diagnosis of depression.  She noted that the Veteran's bipolar depression was another problem that would be treated.  

In an April 2008 VA social work note, the social worker noted that it was "not possible" to gather specific historical data because the Veteran was "quite emotional throughout most of the interview."  She reported that she was raped at the age of five and while she was in the Navy.  The social worker diagnosed the Veteran with PTSD via MST.  

In a July 2008 VA telephone contact report, a VA psychologist noted that the Veteran requested an evaluation with her, but she informed the Veteran that it was not recommended that she have more than one therapist, as she was already being treated by another psychologist.  The Veteran informed the psychologist that her representative suggested that she be evaluated by the psychologist to "enhanc[e]" her service connection claim.  The psychologist notified the Veteran that she did not engage in such practices, and she suggested that the Veteran continue her outpatient therapy with her current counselor.

In a July 2008 VA social work note, the authoring social worker noted that the Veteran reported frustration over the status of her service connection claim.  She indicated that treatment notes from a social worker would "not be held in as high regard."

In a November 2008 statement, the Veteran reported that she did not know the person who sexually assaulted her during basic training.  She also stated that she was too afraid to report the incident at that time.

In a May 2009 VA primary care treatment note, the Veteran reported that her depression was stable.  She stated that she did not feel that she needed therapy.

In an August 2009 VA psychiatry note, the Veteran reported that she spent three weeks secluded in her home "consumed with fear" that the person who raped her in service was coming after her again.  She related that she knew that person did not know her and she did not know them.  The diagnosis was PTSD with recent exacerbation.

In an August 2009 VA report of contact, the RO verified that the Veteran did not receive any psychological or mental health treatment in service, other than treatment at the Portsmouth Naval Hospital.  

In October 2009, the Veteran submitted the following statement:

As I was on watch[,] I was assaulted from behind and was told if I screamed[,] I would regret it and told not to turn around.  I was commanded to pull my pants down and he then proceeded to rape me.  [H]e said if I mention it or told[,] he would know where to find me.  Never telling anyone[,] I became pregnant as a result of the rape.  I was then given the option of taking leave [and] going home to have the abortion.  After the abortion[,] I returned back to my military station.  Things were never the same for me.  The emotional and psych[o]logical problems I've since experienced have been traumatic.  Counsel[ing] was never offered [and] [I received] no after care [].  I am not able[,] as of yet[,] to have a normal[,] healthy relationship with the opposite sex.

In an October 2009 statement, the Veteran's daughter indicated that the Veteran was involved with alcohol and drug use for as long as she could remember.  She stated, "[A]s I grew older and became more aware of some of her behaviors[,] such as being emotionally depressed and acting out sexually with a lot of different men[,] I knew something was wrong[,] but I had no idea [what...]  I would learn later [] that my mother was raped... Now I know she was trying to mask her pain."

In an October 2009 statement, the Veteran's mother reported that the Veteran told her that she was raped and that she had an abortion.  She stated that she did not want the Veteran to return to basic training, but she did, and she had not been the same since she left.

In an October 2009 statement, the Veteran's sister stated that the Veteran stayed with her when she returned home on leave from basic training.  She indicated that "something was different when [the Veteran] came home..."  She related that the Veteran told her that she was raped in boot camp and she did not want to discuss it.  She reported that the Veteran returned to basic training and she did not hear from her until she returned from service four years later, in 1994, and they lived together for 3 1/2 years.  She indicated that the Veteran was "not the same person" when she returned home, and that she had become "self destructive."

In a March 2010 VA treatment note, the examiner noted that the Veteran presented for an annual examination.  The Veteran reported that she was receiving VA mental health treatment, but her psychiatrist left and she felt that she was not getting the care that she needed from a social worker.  The examiner indicated that she had not been treated by the social worker since September 2009.  The Veteran stated that she had not taken her psychiatric medications in two months and she was feeling depressed.  She indicated that she realized that she needed help and she was willing to do what she needed to do to get help.  She was referred to the Behavioral Health walk-in clinic.  However, a subsequent March 2010 VA treatment note suggested that she did not report to the Behavioral Health walk-in clinic as discussed in her previous treatment.

During an April 2012 hearing, the Veteran testified that she was raped while she was standing watch during boot camp.  She indicated that she was completing a security check when a man came up from behind her in a stairwell, pulled her down from her belt, and pushed her up against the wall.  She reported that he told her not to "holler or...say anything," pulled her pants down, and raped her.  She related that he told her that he knew where to find her, and because she was afraid, she did not report the incident.  She stated that she began to get sick three weeks later, and she learned that she was pregnant after she reported to sick call.  She noted that she explained the incident to a chief or a female officer and she wrote a statement explaining the incident.  She indicated that she was told she could either be discharged from service, or she could go home, have an abortion, and return to begin boot camp again.  She related that her family members did not want her to return to boot camp after she returned home to have the abortion.  She reported that she returned to boot camp and "tried to suppress it" by abusing drugs and alcohol.  
She noted that she was treated by a private physician for depression from 1998 to 2001, and she had been treated by VA since 2001.    

In a February 2012 statement, the Veteran reported that she "followed proper procedures" and reported the MST to her chain of command during service.  She stated, "I was not aware or asked...or instructed to make a report."  

During a May 2012 VA PTSD examination, the Veteran reported that a teenage male cousin raped her for one year beginning when she was five years old.  The examiner noted that previous reports indicate that the Veteran had reported that she contracted a sexually transmitted disease from this contact.  She also indicated that she was inappropriately touched and fondled repeatedly by her mother's boyfriend for two years when she was approximately 11 years old.  She reported that she was raped during service while performing guard duty during basic training.  The examiner reported that the "details of this story have changed over time so that it [was] impossible to tell if this event occurred or not."

During the examination, the Veteran denied any pre-military or military mental health problems or treatment.  She reported that she did not receive any type of mental health care until 1998, and the treatment was for drug use.  The examiner noted that the Veteran was treated for depression and prescribed Zoloft by a private provider in 2001, and she had three sessions of individual psychotherapy at a VA facility in 2006, but she did not return for care.  The examiner noted that the Veteran was seen by a VA social worker for a few months in 2008 "until she learned that the social worker's notes would not help further her claim for service connection for PTSD."  The examiner related that the Veteran attempted to resume treatment with a VA psychologist, but the psychologist informed her that she would only see her for treatment purposes and not to further a claim.  The examiner noted that the Veteran subsequently presented to another VA facility for treatment by another VA psychologist, and she was treated sporadically between 2007 and 2009, with VA notes indicating mostly no shows.  The diagnoses were bipolar disorder, PTSD, and cocaine dependence.  The examiner observed that the Veteran relapsed on crack cocaine in 2007 and she was hospitalized for treatment.  She was then diagnosed with depression, alcohol dependence, cocaine abuse, bipolar disorder, and PTSD.  The examiner also noted that, in 2009, the Veteran's VA primary care provider noted that she was doing well, and the Veteran denied offers to follow up for any mental health care.  Therefore, the examiner noted, the Veteran had not had any type of mental health care in the previous three years and only sporadic care in the past, primarily for drug and alcohol abuse.

The Veteran reported that she enlisted in the Navy when her daughter came of age because it was always something that she wanted to do.  The Veteran related that she enjoyed the military and she denied having any difficulty getting along with anyone in the military.  She stated that she dated during service.  The examiner noted that, in a previous VA examination, she denied having any romantic relationships after her claimed rape during service.  She reported that she began drinking alcohol, weekly, by the age of 13 or 15, but she drank heavily in the Navy during port calls during six month deployments.  She stated that this pattern began in 1993.  She also began using crack cocaine in approximately 1992 and she screened positive for drugs in May 1994.  She was subsequently offered a discharge.  The examiner noted that she earned excellent performance ratings during service, and she was discharged for misconduct of drug use.

The examiner opined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  Rather, she diagnosed the Veteran with moderate, recurrent, major depressive disorder.  She opined that the depressive disorder was not related to military service.  In her opinion, she noted that the Veteran was not reporting the full constellation of symptoms to meet the diagnostic criteria for PTSD, either related to childhood sexual abuse or claimed MST.  She indicated that, while past providers had diagnosed the Veteran with PTSD and related it to both the childhood and military abuse, the treatment "never seemed to focus on any specific abuse incidents," and "[i]n particular, treatments never focused on the claimed military sexual assault."  Therefore, she opined that the past diagnoses of PTSD were not likely due to the alleged MST.  Rather, she observed that the years of childhood abuse occurred over a much longer period of time, and during a very impressionable time in the Veteran's life.  She opined that, if the Veteran were to have any symptoms of PTSD, they would be most likely related to that childhood abuse and not the alleged MST.  

Further, the examiner provided the following opinion on the claimed MST:

There is also serious doubt as to the veracity of the [V]eteran's report regarding her claimed military sexual assault.  The most significant of which relates to the timing of the [V]eteran's abortion from the claimed military sexual assault and the medical report of abortion dated [on August 4, 1990,] which indicated that it was clearly a second trimester abortion.  Given the dates of the [V]eteran's military service and the finding of being in her second trimester of pregnancy on [August 4, 1990], it is clear that the sexual contact that produced that pregnancy occurred four or more months prior to the abortion.  Second trimester means that the pregnancy was [four to six] months old.  Given that the [V]eteran entered military service on [May 5, 1990] and the abortion occurred on [August 4, 1990] (less than three months after her service date)[,] the pregnancy could not possibly have been caused by sexual contact that occurred during military service.

Rather, the examiner opined that, unless the Veteran was raped just prior to military service, which she denied, she most likely became pregnant through consensual sexual relations with a man prior to entering service.  

The examiner noted that the Veteran was unable to remember when she was allegedly raped, but she reported that it was "likely within one month of entering the military."  She also observed that important details of the Veteran's story have changed over time, which she felt "call[ed] the entire event into serious question."  Specifically, she noted the following:

The most disturbing of which is that she was supposedly on guard duty during the rape.  Recruits are not typically doing any type of guard duty during boot camp, which is when she said she was raped.  The story also varied in where it occurred (out in the open or in a stairwell) and how the alleged assault proceeded.  For example, the [V]eteran previously reported that she took off her own pants[,] while during this examination[,] she reported clearly that the alleged assailant removed her clothes.  The [V]eteran claims to have complied with the alleged assault without any type of struggle, despite the fact that the alleged perpetrator did not physically threaten or use the force on her.  She never attempted to yell, say no, run, make any noise to alert others, or get away.  The [V]eteran said she was on a stairwell and the alleged assailant pulled her backward down the stairs, took off her clothes, had her bend over a little bit, and raped her.  This all allegedly occurred without the [V]eteran ever turning her head to see her alleged assailant.  If there was indeed some type of struggle, as would be expected if someone is being pulled down a flight of stairs, it is unlikely that the [V]eteran never caught even a glimpse of this alleged assailant.

With respect to the Veteran's depression, the examiner opined that, since there was no history of treatment for depression during military service, or within one year of discharge, her depression was unrelated to military service.  She also opined that military service did not exacerbate any depression or mental health condition.  She noted that, the main impairment the Veteran experienced in the early years following her separation from service, was related to drug and alcohol abuse.  She indicated that the Veteran's depression did not manifest until years later, and "could have been triggered by her substance use [and] failure to attain the life she wanted because of her history of substance use and childhood sexual abuse.


Analysis

Service connection needs to be considered for any acquired psychiatric disability diagnosed during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence of record weighs against a finding that any acquired psychiatric disorder diagnosed during the appeal period is related to service.  

In a September 1994 separation examination report, the examining medical officer noted a normal psychiatric examination.  The examiner determined that the Veteran was qualified for separation.  In an associated report of medical history, the Veteran denied a having, or having a history of, depression or excessive worry and nervous trouble of any sort.  This constitutes probative and competent lay and medical evidence that the Veteran did not have a psychiatric disorder at the time of discharge from active service, and in this regard weighs against the Veteran's claim for service connection.

The Board acknowledges that, in a December 2006 VA MST initial evaluation, the examiner diagnosed the Veteran with moderate, recurrent major depressive disorder and PTSD, secondary to childhood and adult abuse.  In addition, the November 2007 VA examiner diagnosed the Veteran with PTSD "that is at least related to her alleged childhood sexual experiences" and "possibly due to an adult rape," and moderately severe, recurrent major depressive disorder, secondary to her PTSD and "to the negative aspects in her life at present which have largely resulted from a combination of apparent PTSD and her [p]olysubstance [a]ddiction."  However, the May 2012 VA examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  Rather, she diagnosed the Veteran with moderate, recurrent, major depressive disorder.  She opined that the depressive disorder was not related to military service.  In her opinion, she noted that the Veteran was not reporting the full constellation of symptoms to meet the diagnostic criteria for PTSD, either related to childhood sexual abuse or claimed MST.  She indicated that, while past providers had diagnosed the Veteran with PTSD and related it to both the childhood and military abuse, the treatment "never seemed to focus on any specific abuse incidents," and "[i]n particular, treatments never focused on the claimed military sexual assault."  Therefore, she opined that the past diagnoses of PTSD were not likely due to the alleged MST.  Rather, she observed that the years of childhood abuse occurred over a much longer period of time, and during a very impressionable time in the Veteran's life.  She opined that, if the Veteran were to have any symptoms of PTSD, they would be most likely related to that childhood abuse and not the alleged MST.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board finds the May 2012 VA examiner's opinion to be the most probative medical opinion medical evidence of record, and to be more probative than the December 2006 and November 2007 VA examination opinions.  The examiner reviewed the Veteran's reported history as well as the information and evidence in the claims folder, and she provided a thorough and adequate rationale that is supported by the evidence of record.  Indeed, the examiner specifically discussed the Veteran's assertions as well as the lack of symptoms that conformed to the DSM-IV criteria for a diagnosis of PTSD.  She also discussed the Veteran's childhood abuse separately from her claimed MST.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).

The Veteran asserts that her currently diagnosed acquired psychiatric disorder is due to her claimed MST during service.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, the opinion provided by the May 2012 VA examiner is afforded greater probative weight, as it was provided by a psychologist who included a rationale supportive of her conclusion, and noted serious discrepancies and inconsistencies in the Veteran's descriptions of her psychiatric history, including her claimed MST.  These discrepancies, noted as relevant by a medical professional, both diminish the Veteran's credibility as to her claimed MST, and reflect a thorough review and consideration by the examiner, thus heightening the probative weight of the examiner's opinion.

The Board notes that the Veteran has not consistently described continuous psychiatric symptoms from active service forward.  Indeed, throughout the record, she denied ever receiving counseling following the alleged MST and the August 1990 abortion.  Her post-service medical records contain a psychiatric history that she dates back to having begun in 2001.  The preponderance of the evidence suggests that the Veteran did not experience psychiatric disability during the years immediately after discharge from service,  as the first post-service medical evidence of treatment for any psychiatric manifestations is dated in 2001 when she was prescribed Zoloft from a private primary care provider for depressive symptoms; and the May 2012 VA examiner found after reviewing the record and taking a history form the Veteran that the Veteran's current psychiatric disorder did not manifest itself until years after discharge from service. 

Moreover, while the Board finds that the Veteran is competent to state that she was the victim of a MST during basic training, the Board notes that her allegations are inconsistent with the contemporaneous record.  As discussed in detail in the May 2012 VA examination report, the August 1990 private laboratory report detailed the fetal specimen received after a second trimester abortion; however, the Veteran claimed that the MST that caused the pregnancy occurred in May 1990.  She entered service on May 7, 1990, and the abortion was performed on August 4, 1990.  The May 2012 VA examiner noted that "second trimester" means that the pregnancy was four to six months along; however, it had only been three months since the Veteran entered service.  Additionally, the in a July 13, 1990, gynecology sick call note, the estimated gestation was nine to ten weeks.  Again, the Veteran enlisted on May 7, 1990, approximately seven and one-half weeks prior to the date of the gynecology note in service.  As such, there is actually affirmative evidence showing that the Veteran conceived prior to her enlistment; therefore, she was not impregnated during service and the pregnancy was not conceived from the claimed MST during basic training.  Therefore, the Board finds that the Veteran's reported pregnancy from a claimed MST is not credible and is contradicted by the preponderance of the medical evidence of record.   

There are several lay statements contained in the record from the Veteran's family and friends.  In these statements, the individuals assert that the Veteran was a different person after she separated from service than she was prior to enlistment.  These are competent observations that appear credible and their face and carry some weight in favor of the Veteran's claim; however, to the extent that they reference service and the progression and possible connection between any acquired psychiatric disorder and its relationship to service, the Board finds that, like the Veteran's statements, they are less probative than the May 2012 VA examiner's opinion, because they are provided by laypersons who have not examined the Veteran and do not have psychiatric training or expertise, and because they do not take into consideration the inconsistencies and discrepancies reflected in record as to the claimed in-service MST and the time of onset of psychiatric symptoms.

Also arguably weighing in support of the Veteran's claim is the November 2007 VA examiner's opinion that there was a possibility that the Veteran was raped during service, though there was no concrete or verifiable evidence of this, and that there was a possibility of a service-connected aspect to the Veteran's depression, even setting the issue of PTSD aside.  However, the Board affords the May 2012 VA examiner's opinion a higher probative value, in that the examiner more deeply investigated the inconsistencies of the Veteran's account of the in-service MST, and found on the basis of medical evidence that her pregnancy arose before active service; and further provided a more well-explained rationale and a more certain opinion that the Veteran's depression was not related to service and did not begin until years after service.  The May 20102 opinion is also afforded a higher probative value because an alternative onset and etiology is provided-that it "could have been triggered by her substance abuse [and] failure to attain the life she wanted because of her history of substance abuse and childhood sexual abuse."

To the extent to Veteran is shown to have abused alcohol and illicit drugs during active service, but in the absence of any psychiatric disability during service as contemplated by VA laws and regulations, the Board is compelled to find that service connection is not warranted for disability that "is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  See 38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 2-98.

In light of the foregoing, the Board finds that the probative evidence of record is not at least in a state of relative equipoise in showing that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  The preponderance of the evidence shows that although the Veteran has current psychiatric disability, the current psychiatric disorder, whether diagnosed as PTSD or depression or as other disorders such as manic-depressive disorder or an anxiety disorder, did not begin during active service and is not related to any incident of service.  Rather, the preponderance of the evidence shows that the Veteran's current psychiatric disorder did not begin until years after discharge from active service and is not etiologically related to service.  Accordingly, the claim is denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304; Fagan, 573 F.3d at 1287; McClain, 21 Vet. App. at 321.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim on the critical matters of whether the current disorder was present or began during service or is related to any incident of service, that doctrine is not applicable in resolution of this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


